                                            Case 3:18-cv-03303-JSC Document 49 Filed 05/09/19 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       NATIONAL DEFAULT SERVICING                      Case No.18-cv-03303-JSC
                                           CORPORATION,
                                  10                    Plaintiff,                         ORDER RE: THE UNITED STATES’
                                  11                                                       MOTION FOR SUMMARY
                                                  v.                                       JUDGMENT
                                  12
Northern District of California




                                           ALL CLAIMANTS TO SURPLUS FUNDS                  Re: Dkt. No. 44
 United States District Court




                                  13       AFTER TRUSTEE'S SALE OF REAL
                                           PROPERTY LOCATED AT: 725 3RD
                                  14       AVE., REDWOOD CITY, CA 94063, et al.,
                                                        Defendants.
                                  15

                                  16

                                  17           Following a foreclosure sale, Petitioner the National Default Servicing Corporation filed

                                  18   an interpleader action in the Superior Court of California for the County of San Mateo to deposit

                                  19   surplus funds with the County Treasurer pursuant to California Civil Code Section 2924j(c). The

                                  20   United States of America claims an interest in the funds and removed the action to this Court

                                  21   pursuant to 28 U.S.C. §§ 1442(a)(1) and 1444. The United States has filed a motion for summary

                                  22   judgment seeking a judicial declaration regarding its entitlement to the surplus funds.1 No other

                                  23   claimant to the funds filed an opposition to the motion for summary judgment, although claimant

                                  24   Stephanie Souza appeared at the summary judgment hearing. Having considered the United

                                  25   States’ motion and the relevant legal authority, and having had the benefit of oral argument on

                                  26   May 9, 2019, the Court GRANTS the motion for summary judgment.

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 6, 7, 9.)
                                           Case 3:18-cv-03303-JSC Document 49 Filed 05/09/19 Page 2 of 6




                                   1                                            BACKGROUND

                                   2           Stephanie Souza owned real property at 725 3rd Avenue, Redwood City, California (the

                                   3   “subject property”) which was secured by a Deed of Trust with the National Default Servicing

                                   4   Corporation. (Dkt. No. 1-1.2) In November 2012, the Internal Revenue Service (“IRS”) recorded a

                                   5   Notice of Federal Tax Lien on this property based on a May 30, 2011 assessment of past due taxes

                                   6   from 2010 in the amount of $196,019.03. (Dkt. No. 44-2; Dkt. No. 44-4 at 4.) The IRS tax lien

                                   7   remains unsatisfied and presently totals $407,319.74 with penalties and interest due and owing

                                   8   through April 1, 2019. (Dkt. No. 44-4 at ¶ 5; Dkt. No. 44-1.)

                                   9           The subject property was sold at a non-judicial foreclosure sale on December 8, 2016. (Id.

                                  10   at 23.) Because there were outstanding liens on the subject property (including that of the IRS),

                                  11   the National Default Servicing Corporation filed an interpleader action to deposit the sale proceeds

                                  12   of $446,203.54 with the San Mateo Superior Court. (Id.) The National Default Servicing
Northern District of California
 United States District Court




                                  13   Corporation then sent notice to all persons with a recorded interest in the real property under

                                  14   California Civil Code section 2924j(a) including: (1) Stephanie Souza; (2) the State of California

                                  15   Franchise Tax Board; (3) the San Mateo County Tax Collector; (4) Cach, LLC; and (5) the IRS.

                                  16   (Id. at 12, 23.)

                                  17           Two months after the interpleader action was filed, the State of California Franchise Tax

                                  18   Board filed a claim to the surplus funds based on state tax liens on the subject property for the

                                  19   2010, 2011, and 2012 tax years. (Dkt. No. 44-3 at 11.) The superior court granted the claim and

                                  20   ordered that the California Franchise Tax Board be paid $86,937.37 with daily interest of $9.50

                                  21   from March 26, 2018, from the surplus funds. (Id. at 1-2.) A month later, the United States filed a

                                  22   Notice of Removal and removed the action to this Court. (Dkt. No. 1.)

                                  23           The only parties to this action are the National Default Servicing Corporation, the United

                                  24   States, and claimant Stephanie Souza. Although Ms. Souza was originally represented by counsel,

                                  25   her counsel was granted leave to withdraw. (Dkt. No. 19.) Ms. Souza is now representing herself.

                                  26   The Court initially sent this action to mediation, but at the government’s request the mediation

                                  27

                                  28
                                       2
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                                                                         2
                                           Case 3:18-cv-03303-JSC Document 49 Filed 05/09/19 Page 3 of 6




                                   1   referral was terminated so that it could file a motion for summary judgment. (Dkt. No. 46.) After

                                   2   the government filed its motion for summary judgment, the Court sent a Rand notice to Ms. Souza

                                   3   advising her of the summary judgment filing, the requirements for opposing summary judgment, and

                                   4   the related filing deadlines. (Dkt. No. 47.) Ms. Souza has not filed a response or opposition to the

                                   5   government’s motion for summary judgment; however, she appeared at the hearing on May 9, 2019.

                                   6                                           LEGAL STANDARD

                                   7          Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                   8   is “no genuine issue as to any material fact and that the moving party is entitled to judgment as a

                                   9   matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the outcome of the

                                  10   case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material fact is

                                  11   genuine if there is sufficient evidence for a reasonable jury to return a verdict for the nonmoving

                                  12   party. Id. The moving party for summary judgment bears the initial burden of identifying those
Northern District of California
 United States District Court




                                  13   portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine

                                  14   issue of material fact. Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986). The court cannot grant

                                  15   a motion for summary judgment solely because the opposing party has failed to file an opposition.

                                  16   See Cristobal v. Siegel, 26 F.3d 1488, 1494–95 n.4 (9th Cir. 1994). However, the Court may grant

                                  17   an unopposed motion for summary judgment if the movant’s papers themselves are sufficient to

                                  18   support the motion and do not on their face reveal a genuine issue of material fact. See United

                                  19   States v. Real Prop. at Incline Vill., 47 F.3d 1511, 1520 (9th Cir. 1995).

                                  20                                               DISCUSSION

                                  21          The government seeks an order that it is entitled to $407,319.74 plus interest from the

                                  22   surplus funds based on the federal tax lien it recorded against Ms. Souza following her 2010

                                  23   federal income tax liability.

                                  24          Under 26 U.S.C. § 6321, a lien for unpaid taxes is created in favor of the United States

                                  25   upon all property and property rights of the taxpayer. The IRS is authorized to levy upon all

                                  26   property and rights to property belonging to the taxpayer or on which there is a lien for the

                                  27   payment of tax. Id. § 6331(b); see also United States v. Donahue Indus. Inc., 905 F.2d 1325, 1332

                                  28   (9th Cir. 1990) (“The law is settled that a levy may effectively reach property on which a federal
                                                                                          3
                                           Case 3:18-cv-03303-JSC Document 49 Filed 05/09/19 Page 4 of 6




                                   1   tax lien has attached....”).

                                   2           In an action to collect unpaid taxes due, the government bears the initial burden of proof.

                                   3   United States v. Stonehill, 702 F.2d 1288, 1293 (9th Cir. 1983). The government may fulfill that

                                   4   burden by showing that the assessments made against the taxpayer are valid and that notice of

                                   5   assessments and demands for payment of the tax were sent to the taxpayer. Hughes v. United

                                   6   States, 953 F.2d 531, 535 (9th Cir. 1992); Hansen v. United States, 7 F.3d 137, 138 (9th Cir.

                                   7   1993). A presumption of correctness attaches to the government’s tax assessment, and

                                   8   introduction of the assessment establishes a prima facie case. Stonehill, 702 F.2d at 1293. The

                                   9   presumption must be supported by “minimal evidentiary foundation.” Id. “Generally, courts have

                                  10   held that IRS Form 4340 provides at least presumptive evidence that a tax has been validly

                                  11   assessed under § 6203.” Huff v. United States, 10 F.3d 1440, 1445 (9th Cir. 1993).

                                  12           Here, the government submitted a Form 4340 for Ms. Souza. (Dkt. No. 44-1 at 2.) The
Northern District of California
 United States District Court




                                  13   form sets forth for tax year 2010: her name and social security number; the amount of tax,

                                  14   penalties, and interest assessed; the type of tax assessed; the period for which the tax was assessed;

                                  15   the date on which the tax was assessed; and the dates various notices were issued. This evidence

                                  16   is sufficient as a matter of law to satisfy the United States’ burden for summary judgment. See

                                  17   Stonehill, 702 F.2d at 1293; United States v. Chila, 871 F.2d 1015, 1018 (11th Cir. 1989).

                                  18           At the hearing, Ms. Souza insisted that the government should be equitably estopped from

                                  19   enforcing the federal tax lien because she relied on advice from an IRS employee when making a

                                  20   decision about withdrawing money from her IRA to pay for an investment property in Fiji.

                                  21   Equitable estoppel requires “(1) knowledge of the true facts by the party to be estopped, (2) intent

                                  22   to induce reliance or actions giving rise to a belief in that intent, (3) ignorance of the true facts by

                                  23   the relying party, and (4) detrimental reliance.” Bolt v. United States, 944 F.2d 603, 609 (9th Cir.

                                  24   1991). Further, “when estoppel is sought against the government, there must be affirmative

                                  25   misconduct (not mere negligence) and a serious injustice outweighing the damage to the public

                                  26   interest of estopping the government.” Estate of Amaro v. City of Oakland, 653 F.3d 808, 813 (9th

                                  27   Cir. 2011). Accepting the facts Ms. Souza represented at hearing as true, they fail to establish that

                                  28   the IRS committed affirmative misconduct with the intent of causing Ms. Souza to fail to pay her
                                                                                           4
                                           Case 3:18-cv-03303-JSC Document 49 Filed 05/09/19 Page 5 of 6




                                   1   taxes. Even if this were not so, any challenge to the amount of tax liability assessed is barred by

                                   2   sovereign immunity. See Arford v. United States, 934 F.2d 229, 232 (9th Cir. 1991).

                                   3          Accordingly, Ms. Souza as the taxpayer has failed to rebut the presumption of correctness

                                   4   which attaches to the government’s tax assessment and the government is entitled to judgment as a

                                   5   matter of law with respect to the propriety of its tax assessment. See Hansen, 7 F.3d at 138.

                                   6   Based on the tax assessment, the United States is entitled to a lien “upon all property and rights to

                                   7   property, whether real or personal, belonging to such person.” 26 U.S.C. § 6321. The United

                                   8   States previously recorded such a lien against the real property at 725 3rd Avenue, Redwood City,

                                   9   California which belonged to Ms. Souza until the foreclosure sale. The lien continues to attach to

                                  10   the proceeds of that sale. See Bank of Am. Nat. Tr. & Sav. Ass’n v. Mamakos, 509 F.2d 1217,

                                  11   1219 (9th Cir. 1975). Accordingly, the United States is entitled to collect on the tax lien from the

                                  12   surplus funds held in the San Mateo Superior Court. 3
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          For the reasons stated above, the United States’ motion for summary judgment is

                                  15   GRANTED as follows:

                                  16          1. As to the United States’ claim based on its duly recorded Notice of Federal Tax Lien

                                  17   against Stephanie Souza, the United States is entitled to the sum of $407,319.74, which includes

                                  18   tax, penalty, and interest computed to April 1, 2019, plus statutory accruals thereafter, due and

                                  19   owing to the United States, on behalf of its agency the Internal Revenue Service.

                                  20          2. In the event the funds currently held by the San Mateo County Superior Court in State

                                  21   Case No. 18-cv-01093 are insufficient to pay this amount in full, all such funds so held shall be

                                  22   paid to the IRS.

                                  23          3. Payment is due to be made to the IRS, and sent to the following address:
                                                                    U.S. Attorney’s Office
                                  24                                Attn: Financial Litigation Unit
                                  25                                450 Golden Gate Ave., 9th Flr.
                                                                    P.O. Box 36055
                                  26
                                  27   3
                                        At the hearing, the government represented that the California Franchise Tax Board’s claim was
                                  28   paid prior to removal. In addition, the California Franchise Tax Board has not appeared in this
                                       action.
                                                                                         5
                                          Case 3:18-cv-03303-JSC Document 49 Filed 05/09/19 Page 6 of 6



                                                                    San Francisco, CA 94102
                                   1
                                             4. This action is remanded to the San Mateo Superior Court to disburse funds to the IRS
                                   2
                                       in accordance with this Order.
                                   3
                                             This Order disposes of Docket No. 44.
                                   4
                                             IT IS SO ORDERED.
                                   5
                                       Dated: May 9, 2019
                                   6

                                   7

                                   8                                                            JACQUELINE SCOTT CORLEY
                                                                                                United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     6
